 

Exhibit 10.22

RELYPSA, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Scott Garland (“Executive”) and Relypsa, Inc. (the “Company”) (together
referred to herein as the “Parties”), effective as of October 31, 2014 (the
“Effective Date”).  This Agreement supersedes in its entirety that certain
employment letter agreement dated as of September 23, 2014 (the “Prior
Agreement”) and any agreement to which the Company is a party with respect to
Executive’s employment with the Company, except for the Proprietary Information
and Inventions Agreement executed by Executive (the “Confidential Information
Agreement”).

R E C I T A L S

A. The Company desires to assure itself of the services of Executive by engaging
Executive to perform services under the terms hereof.

B. Executive desires to provide services to the Company on the terms herein
provided.

C. The Parties desire to execute this Agreement to supersede in its entirety the
Prior Agreement and reflect certain changes to Executive’s employment with the
Company effective as of the Effective Date.

D. Certain capitalized terms used in this Agreement are defined in Section 11
below.

In consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:

1. Employment.

(a) General.  The Company shall employ Executive as a full-time employee of the
Company effective as of the Effective Date for the period and in the position
set forth in this Section 1, and upon the other terms and conditions herein
provided.

(b) Term of Agreement.  This Agreement shall become effective as of the
Effective Date and terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied.

(c) Position and Duties.  Executive shall have the title of Senior Vice
President and Chief Commercial Officer, and shall report to the Chief Executive
Officer of the Company.  Executive shall also serve in such other capacity or
capacities as the Company may from time to time prescribe.  As a Company
employee, Executive will be expected to comply with Company policies.  

(d) Location.  Executive shall perform services for the Company at the Company’s
offices located in Redwood City, California or, with the Company’s consent, at
any other place at which the Company maintains an office; provided, however,
that the Company may from time to time require Executive to travel temporarily
to other locations in connection with the Company’s business.

(e) Exclusivity.  During the term of this Agreement, Executive shall devote
Executive’s entire working time, attention and energies to the business of the
Company and shall not (i) accept any other employment or consultancy or
(ii) serve on the board of directors or similar body of any other entity;
provided that Executive may engage in civic and not-for-profit activities, so
long as such activities, in the aggregate, do not conflict with the interests of
the Company or materially interfere with the performance of Executive’s duties
to the Company. The Board has consented to Executive’s continuing service on the
board of directors of which Executive is a member as set forth on Exhibit A
attached hereto, which consent shall continue until such time as the Board
provides notice to Executive that, in its reasonable judgment, such company
competes with the Company, such service interferes with Executive’s duties to
the Company or places Executive in a competeing position, or otherwise conflicts
with, the interests of the Company.  Except with the prior written approval of
the Board (which the Board may grant or withhold in its sole and absolute
discretion), Executive will not, while employed with the Company, or during any
period during which Executive is receiving compensation or any other
consideration from the Company, engage, directly or indirectly, in any business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place Executive in a competing position to, that
of the Company or any of its subsidiaries or affiliates and/or any or its
affiliates, subsidiaries, or joint ventures currently existing or which shall be
established during Executive’s employment by the Company (collectively,
“Affiliates”) either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-

 

--------------------------------------------------------------------------------

 

owner, consultant, or member of any association or otherwise, in any phase of
the business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of the Company and/or any of its
Affiliates.  In addition, during Executive’s employment by the Company,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its
Affiliates.  Ownership by Executive, as a passive investment, of less than one
percent (1%) of the outstanding shares of capital stock of any corporation with
one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute breach of this Section 1(e).

2. Compensation and Related Matters.

(a) Base Salary.  Executive’s annual base salary (“Base Salary”) will  be
$415,000, less payroll deductions and all required withholdings, payable in
accordance with the Company’s normal payroll practices.  The Board or a
committee of the Board shall review Executive’s Base Salary periodically and any
adjustments to Executive’s Base Salary, if any, will be made solely at the
discretion of the Board or a committee of the Board.  

(b) Bonus.  Executive shall also be eligible for an annual discretionary bonus
of 40% of Executive’s then-Base Salary as determined by the Board or a committee
of the Board in its sole discretion, based upon the Board’s or a committee of
the Board’s evaluation (in its sole discretion) of the achievement of specific
individual and/or Company-wide performance goals.  The applicable performance
goals shall be established by the Board or a committee of the Board, in their
sole discretion, and set out in writing on or before the 90th day of each
calendar year.  The annual discretionary bonus, if any, shall be payable, less
authorized deductions and required withholdings, no later than March 15th
following the end of the applicable calendar year.  The amount of any annual
discretionary bonus for which Executive is eligible shall be reviewed by the
Board or a committee of the Board from time to time.

(c) Equity Awards.  Subject to approval by the Board or the Compensation
Committee of the Board, Executive shall be granted an option to purchase 100,000
shares of the Company’s common stock (the “New Hire Option”).  The New Hire
Option shall have a per share exercise price equal to the per share closing
trading price of the Company’s common stock on the grant date.  The New Hire
Option shall vest and become exercisable as follows: 1/4 of the shares subject
to the New Hire Option shall vest and become exercisable on the first
anniversary of the Effective Date and 1/48 of the shares subject to the New Hire
Option shall vest and become exercisable on each monthly anniversary thereafter,
in each case, subject to Executive’s continued service to the Company through
the applicable vesting date.  The New Hire Option shall be subject to the terms
and conditions of the Company’s 2014 Employment Commencement Incentive Plan and
a stock option agreement to be entered into between Executive and the
Company.  Executive shall be eligible to receive additional grants of equity
awards in the Company’s sole discretion.

(d) Vacation; Benefits.  Executive shall be entitled to accrue vacation in
accordance with Company policy, which as of the Effective Date provides for an
accrual of 6.66 hours per pay period, constituting an annual rate of four (4)
weeks (160 hours), provided, that once Executive’s accrued vacation balance
reaches 240 hours, Executive will cease accruing additional vacation until such
accrued balance is reduced below 240 hours.  Accrued vacation may carry over
from one year to the next.  Executive shall also be entitled to such other
benefits in accordance with Company policy for similarly-situated senior
management of the Company.

(e) Business Expenses.  The Company shall reimburse Executive for all reasonable
business expenses incurred in the conduct of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement policies.

(f) Additional Matters.  Additional matters regarding Executive’s employment
with the Company shall be as set forth on an appendix attached hereto.

-2-

--------------------------------------------------------------------------------

 

3. Termination.

(a) At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law.  This means that it is not for any specified period of time and can be
terminated by Executive or by the Company at any time, with or without advance
notice, and for any or no particular reason or cause.  It also means that
Executive’s job duties, title and responsibility and reporting level, work
schedule, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with prospective effect, with or without notice,
at any time in the sole discretion of the Company.  This “at-will” nature of
Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly authorized member of the Board.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.  

(b) Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.  

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations.

(i) Confidentiality.  While Executive is employed by the Company, and
thereafter, Executive shall not directly or indirectly disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information (as defined
below).  Upon termination of Executive’s employment with the Company, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to the Company by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party.  For purposes of this
Agreement, the term “Confidential Information” shall mean information disclosed
to Executive or known by Executive as a consequence of or through his or her
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
and its affiliates.  In addition, Executive shall continue to be subject to the
Confidential Information Agreement.

(ii) Non-Solicitation.  In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of one (1)
year following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 4(a).  Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company.

(iii) Survival of Provisions.  The provisions of this Section 4(a) shall survive
the termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 4(a) is excessive in duration or scope or is unreasonable or
unenforceable under the laws of that state, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the law of that state.

(b) Payments of Accrued Obligations upon Termination of Employment.  Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s annual base salary earned through Executive’s termination
date not theretofore paid, (ii) any expenses owed to Executive under Section
2(e) above, (iii) any accrued but unused vacation pay owed to Executive pursuant
to Section 2(d) above, and (iv) any amount arising from Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements under Section 2(d) above, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements

-3-

--------------------------------------------------------------------------------

 

(c) Severance Payments upon a Covered Termination Other Than During a Change in
Control Period.  If Executive experiences a Covered Termination at any time
other than during a Change in Control Period, and if Executive executes and
fails to revoke during any applicable revocation period a general release of all
claims against the Company and its affiliates in a form acceptable to the
Company (a “Release of Claims”) within sixty (60) days, or such shorter period
of time specified by the Company, following such Covered Termination, then in
addition to any accrued obligations payable under Section 4(b) above, the
Company shall provide Executive with the following:

(i) Severance.  Executive shall be entitled to receive an amount equal to nine
(9) months (the “Severance Period”) of Executive’s then-existing base salary in
effect as of Executive’s termination date, less applicable withholdings, and
payable in substantially equal installments in accordance with the Company’s
standard payroll procedures with the first such installment to commence on the
first regular payroll date following the date of Executive’s Release of Claims
becomes effective and irrevocable and inclusive of any installments that would
have been made had the Release of Claims been effective on the date of such
Covered Termination.

(ii) Continued Healthcare.  The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or reimburse Executive for, the
premium for Executive and Executive’ s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following the date the Release of Claims becomes effective and
irrevocable through the earlier of (i) the last day of the ninth (9th) full
calendar month following the date the Release of Claims becomes effective and
irrevocable and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s
plan(s).  Executive shall notify the Company immediately if Executive becomes
covered by a group health plan of a subsequent employer.  After the Company
ceases to pay premiums pursuant to this Section 4(c)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.

(d) Severance Payments upon a Covered Termination During a Change in Control
Period.  If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes and fails to revoke during any
applicable revocation period a Release of Claims within sixty (60) days, or such
shorter period of time specified by the Company, following such Covered
Termination, then in addition to any accrued obligations payable under Section
4(b) above, the Company shall provide Executive with the following:

(i) Severance.  Executive shall be entitled to receive an amount equal to (i)
twelve (12) months of Executive’s then-existing annual base salary in effect as
of Executive’s termination date plus (ii) Executive’s target annual bonus award,
pro-rated based on the total number of days elapsed in the calendar year as of
the termination date, but only if, as of the date of Executive’s termination of
employment, the Company and Executive were “on target” to achieve all applicable
performance goals for such annual bonus as determined by the Board or a
committee of the Board in their sole discretion.  Such amount will be subject to
applicable withholdings and payable in a single lump sum cash payment on the
first regular payroll date following the date the Release of Claims becomes
effective and irrevocable.

(ii) Equity Awards.  Each outstanding equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one hundred percent (100%) of the then-unvested
shares subject to such outstanding award effective as of immediately prior to
such termination date.

(iii) Continued Healthcare.  The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of COBRA.  If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or reimburse Executive for, the
premium for Executive and Executive’ s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following the date the Release of Claims becomes effective and
irrevocable through the earlier of (i) the last day of the twelfth (12th) full
calendar month anniversary following the date Release of Claims becomes
effective and irrevocable and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  Executive shall notify the Company immediately if Executive
becomes covered by a group health plan of a subsequent employer.  After the
Company ceases to pay premiums pursuant to this Section 4(d)(iii), Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA.

-4-

--------------------------------------------------------------------------------

 

(e) No Other Severance.  The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, the Prior Agreement and any severance
plan of the Company.

(f) No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner.  Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party

(g) Certain Reductions.  The Company shall reduce Executive’s severance benefits
under this Agreement, in whole or in part, by any other severance benefits, pay
in lieu of notice, or other similar benefits payable to Executive by the Company
in connection with Executive’s termination, including but not limited to
payments or benefits pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, or (ii) any Company policy or practice providing for Executive to remain on
the payroll without being in active service for a limited period of time after
being given notice of the termination of Executive’s employment.  The benefits
provided under this Agreement are intended to satisfy, to the greatest extent
possible, any and all statutory obligations that may arise out of Executive’s
termination of employment.  Such reductions shall be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company's statutory obligation.

5. Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives that largest Payment possible without being subject to
the Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.  

(a) If a Reduced Payment is made pursuant to this Section 5, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits payable to Executive.  In the event that acceleration of
compensation from Executive’s equity awards is to be reduced, such acceleration
of vesting shall be canceled in the reverse order of the date of grant.

(b) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this Section
5.  If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, group or entity
effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(c) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within 15 calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.  If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

6. Successors.

(a) Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the

-5-

--------------------------------------------------------------------------------

 

same extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service.  In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the General Counsel of the Company.

8. Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Mateo County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules.  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall:  (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of
law.  Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Notwithstanding the foregoing,
Executive and the Company each have the right to resolve any issue or dispute
over intellectual property rights by Court action instead of arbitration.

9. Miscellaneous Provisions.

(a) Withholdings and Offsets.  The Company shall be entitled to withhold from
any amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.  If Executive is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under this Agreement by the amount of
such indebtedness.

(b) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement.  This Agreement, including any exhibit and appendix
attached hereto, and the Confidential Information Agreement represent the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior arrangements and understandings regarding same,
including, without limitation, any severance plan of the Company’s, the Prior
Agreement, and any accelerated vesting provisions of Executive’s equity award
agreements.  Executive agrees and acknowledges that this Agreement supersedes
and replaces in its entirety the Prior Agreement.  

(d) Amendment.  This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Chief Executive Officer of the Company.

(e) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.

(f) Severability.  The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  Such court

-6-

--------------------------------------------------------------------------------

 

shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the intention of the parties hereto with respect to the
invalid or unenforceable term or provision.

(g) Interpretation; Construction.  The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement.  The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(h) Representations; Warranties.  Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(i) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Eligibility.  As required by applicable law, this offer and Agreement are
subject to satisfactory proof of Executive’s right to work in the United States
of America.

10. Section 409A.  The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt from Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

(a) Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 10(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service.  Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b) Specified Employee.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 10(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c) Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

-7-

--------------------------------------------------------------------------------

 

(d) Installments.  For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

11. Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

(a) Cause.  “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s commission of any felony or any crime involving
fraud, dishonesty, or moral turpitude under the laws of the United States or any
state thereof; (ii) Executive’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) Executive’s intentional,
material violation of any contract or agreement between Executive and the
Company or of any statutory duty owed to the Company; (iv) Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) Executive’s gross misconduct. The determination whether a
termination is for “Cause” under the foregoing definition shall be made by the
Company in its sole discretion.

(b) Change in Control.  “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events (excluding in any case transactions in which the Company or its
successors issues securities to investors primarily for capital raising
purposes): (i) the acquisition by a third party of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then-outstanding securities other than by virtue of a merger,
consolidation or similar transaction, (ii) a merger, consolidation or similar
transaction following which the stockholders of the Company immediately prior
thereto do not own at least fifty percent (50%) of the combined outstanding
voting power of the surviving entity (or that entity’s parent) in such merger,
consolidation or similar transaction; (iii) the dissolution or liquidation of
the Company; or (iv) the sale, lease, exclusive license or other disposition of
all or substantially all of the assets of the Company.  Notwithstanding the
foregoing, a “Change in Control” must also constitute a “change in control
event” as defined in Treasury Regulation §1.409A-3(i)(5).

(c) Change in Control Period.  “Change in Control Period” means the twelve (12)
month period of time commencing upon the effective date of a Change in Control.

(d) Covered Termination.  “Covered Termination” shall mean the termination of
Executive’s employment by the Company other than for Cause or by Executive for
Good Reason.

(e) Good Reason.  “Good Reason” means Executive’s resignation from all positions
he or she then holds with the Company if (i) (A) there is a material diminution
in Executive’s duties and responsibilities with the Company; provided, however,
that a change in title or reporting relationship will not constitute Good
Reason; (B) there is a material reduction of Executive’s base salary; provided,
however, that a material reduction in Executive’s base salary pursuant to a
salary reduction program affecting all or substantially all of the employees of
the Company and that does not adversely affect Executive to a greater extent
than other similarly situated employees shall not constitute Good Reason; or (C)
Executive is required to relocate Executive’s primary work location to a
facility or location that would increase Executive’s one-way commute distance by
more than twenty-five (25) miles from Executive’s primary work location as of
immediately prior to such change, (ii) Executive provides written notice
outlining such conditions, acts or omissions to the Company within thirty (30)
days immediately following such material change or reduction, (iii) such
material change or reduction is not remedied by the Company within thirty (30)
days following the Company’s receipt of such written notice and (iv) Executive’s
resignation is effective not later than thirty (30) days after the expiration of
such thirty (30) day cure period.

(Signature page follows)

 

 

-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

RELYPSA, INC.

 

 

 

By:

 

/s/ John A. Orwin

Title:

 

President and CEO

 

EXECUTIVE

 

/s/ Scott Garland

Name:

 

Scott Garland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Employment Agreement

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Karyopharm Therapeutics Inc.

 

 